DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2018 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 17, 2018.  These drawings are accepted by the Office.

Response to Arguments
Applicant’s arguments, see Remarks pages 6-7, filed March 15, 2021, with respect to Claims 1, 2, 4-12 and 14-21 rejection under 35 USC § 103 as being unpatentable over Jansen (European Patent Document Publication EP2881752A1), hereinafter “Jansen” in view of Floyd et al. (U.S. Patent Application Publication 2004/0221208A1), hereinafter “Floyd”, and claim 3 rejection under 35 USC § 103 as being unpatentable over Jansen in , have been fully considered and are persuasive.  The rejection under 35 USC § 103 of claims 1-12 and 14-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 14-21 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as previously presented, none of the prior art of record discloses in combination “A radar system”, particularly characterized by the features of “a first IC, arranged to receive a reference clock signal and configured to generate a common local oscillator signal based on the reference clock signal; 
a second IC, arranged to receive the reference clock signal and to receive the common local oscillator signal from said first IC; and 
a controller, adapted to detect a first fault in said first IC, and configured, upon detection of the first fault in said first IC, to send at least one first configuration signal to said second IC for reconfiguring said second IC from a slave mode to a master mode and to send at least one second configuration signal to said first ID for disabling said first IC;
wherein, when operating in the slave mode, said second IC is configured to use the common local oscillator signal generated by said first IC, and, when operating in the master mode, said second IC is configured to use an internally-generated local oscillator signal generated based on the reference clock signal”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose a mechanism, such as the “controller” recited in the independent claim 1, for performing such a reconfiguration, nor is that such a reconfiguration “performed in response to a fault detection”.

In that the dependent claims 2-12 depend ultimately from allowable, independent claim 1, these dependent claims 2-12 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 14 as previously presented, none of the prior art of record discloses in combination “) A method of operating a radar system”, particularly characterized by the features of “the radar system comprising: a first IC arranged to receive a reference clock signal and configured to generate a common local oscillator signal based on the reference clock signal, a second IC arranged to receive the reference clock signal and to receive the common local oscillator signal from said first IC, said second IC being selectively configurable for operation in a slave mode, in which said second IC is configured to use the common local oscillator signal output by said first IC, and for operation in a master mode, in which said second IC is configured to use an internally-generated local oscillator signal generated based on the reference clock signal;
the method comprising: detecting a fault in said first IC, and on detection of said fault in said first IC: sending at least one first configuration signal to said second IC for reconfiguring said second IC from the slave mode to the master mode; and 
sending at least one second configuration signal to said first ID for disabling said first IC”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose a mechanism, such as the “controller” recited in the independent claim 14, for performing such a reconfiguration, nor is that such a reconfiguration “performed in response to a fault detection”.

In that the dependent claims 16-21 depend ultimately from allowable, independent claim 14, these dependent claims 16-21 are allowable for, at least, the reasons for which independent claim 14 is allowable.

Regarding independent claim 15 as previously presented, none of the prior art of record discloses in combination “A control system for an autonomous vehicle”, particularly characterized by the features of “comprising a radar system comprising: a first IC, arranged to receive a reference clock signal and configured to generate a common local oscillator signal based on the reference clock signal;
a second IC, arranged to receive the reference clock signal and to receive the common local oscillator signal from said first IC; and 
a controller, adapted to detect a first fault in said first IC, and configured, upon detection of the first fault in said first IC, to send at least one first configuration signal to said second IC for reconfiguring said second IC from a slave mode to a master mode and to send at least one second configuration signal to said first ID for disabling said first IC;
wherein, when operating in the slave mode, said second IC is configured to use the common local oscillator signal generated by said first IC, and, when operating in the master mode, said second IC is configured to use an internally-generated local oscillator signal generated based on the reference clock signal”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose a mechanism, such as the “controller” recited in the independent claim 14, for performing such a reconfiguration, nor is that such a reconfiguration “performed in response to a fault detection”.
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (U.S. Patent Application Publication 20210165088A1) teaches a radar device, method of detecting failure of radar device, and method of operating radar device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648